
	
		II
		110th CONGRESS
		1st Session
		S. 105
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the spouse of a Member of
		  Congress previously employed as a lobbyist from lobbying the Member after the
		  Member is elected.
	
	
		1.Spouse lobbying MemberSection 207(e) of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(8)SpousesAny person who is the spouse of a Member of
				Congress and who was not serving as a registered lobbyist at least 1 year prior
				to the election of that Member of Congress to office and who, after the
				election of such Member, knowingly lobbies on behalf of a client for
				compensation any Member of Congress or is associated with any such lobbying
				activity by an employer of that spouse shall be punished as provided in section
				216 of this
				title.
				.
		
